—Appeal by the defendant from (1) a judgment of the Supreme Court, Kings County (Friedman, J.), rendered May 22, 1997, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree under Indictment No. 6793/96, upon a jury verdict, and (2) a *511judgment of the same court, also rendered May 22, 1997, convicting him of criminal possession of a controlled substance in the third degree under Indictment No. 14705/96, upon his plea of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
Viewing the evidence adduced at the trial of Indictment No. 6793/96 in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The sentences imposed were not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Mangano, P. J., O’Brien, Ritter and Schmidt, JJ., concur.